Citation Nr: 0838545	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 6, 1997 
for the grant of service connection for chronic migraines 
status-post closed head injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection and an 
initial 10 percent rating for chronic migraines status-post 
closed head injury, effective June 6, 1997.  The veteran 
appealed from the assigned effective date of service 
connection.

The veteran previously requested a hearing before a Veterans 
Law Judge (VLJ) of the Board to be held in Washington, D.C.  
The hearing was scheduled for December 2007, however he did 
not appear.  He has not since requested rescheduling of this 
hearing. 

As a further preliminary consideration there is an additional 
issue of the effective date for increase in service-connected 
compensation for chronic migraines.             An August 
2006 RO rating decision increased the rating for chronic 
migraines to  30 percent, effective June 20, 2005, and the 
veteran has since contested the effective date of this 
action.  Since this matter has not been adjudicated by the 
RO, it is not properly before the Board.  Hence, it is 
referred to the RO for initial adjudication and 
consideration.


FINDINGS OF FACT

1.	Through an April 1995 rating decision the RO denied the 
veteran's original claim for entitlement to service 
connection for residuals of a head injury.  The veteran        
did not appeal from this decision, and it became final.



2.	The veteran filed a petition to reopen pertaining to 
headaches as a head injury residual on June 6, 1997, which 
ultimately resulted in the reopening of his claim, and grant 
of service connection for chronic migraines.  There is no 
earlier correspondence of record in which he sought to reopen 
the previously denied claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 6, 1997 for 
the grant of service connection for chronic migraines status-
post closed head injury are not met.
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b), 5110(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, the veteran is appealing the assigned effective 
date of service connection following the RO's February 2004 
rating decision which granted service connection for chronic 
migraines.  Under these circumstances, a claim-specific VCAA 
notice was not required.  Generally, where a claim for 
service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a NOD with 
the RO's decision as to the assigned initial rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements."  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  Here, the RO apprised the veteran of the 
requirements of the VCAA through April 2003 correspondence as 
to his then-pending claim for service connection for 
migraines as a residual of a head injury.  As a result, VCAA-
compliant notice on the issue of an effective date after 
service connection was granted was not required. 

In any event, the December 2006 SOC explained what evidence 
was required to substantiate the claim for an award of 
service connection for chronic migraines prior to June 6, 
1997, under the law pertaining to the assignment of effective 
dates.  The RO's May 2007 correspondence to the veteran also 
apprised him of the general criteria to substantiate a claim 
for an earlier effective date of benefits, consistent with 
the holding in the Dingess/Hartman decision.  There is also 
no indication of further action required to comply with the 
duty to assist the veteran, inasmuch as the disposition of 
this claim is primarily based upon evidence already of record 
as of the February 2004 rating decision on appeal.  The 
veteran has not identified any further evidence not yet 
obtained.  Thus, the record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                    38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400. 

The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service, and 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i). 

Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later.  See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R.              § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski,            
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a).

On thorough review of the record as to the claim for service 
connection for chronic migraines and its procedural history, 
the basis for an effective date of service connection prior 
to June 6, 1997 is not demonstrated.  Under the applicable 
law and regulations, the current assigned effective date 
remains the proper date of commencement of disability 
compensation. 

The current effective date is based on receipt of the 
veteran's statement on June 6, 1997, recognized by the RO as 
an informal petition to reopen a claim for service connection 
for residuals of a head injury during service.  See 38 C.F.R. 
§ 3.400(r).  This represents the earliest assignable 
effective date associated with that particular claim given 
that actual entitlement was established several years later 
by a VA medical opinion.  Following the filing of the 
petition to reopen, a September 2001 decision by the Board 
reopened the veteran's claim, and a February 2004 RO rating 
decision granted service connection for chronic migraines as 
a residual of a head injury, from the June 6, 1997 date of 
claim for reopened compensation.

The veteran presently alleges that an earlier effective date 
should be permitted based on the fact that he recalled having 
filed a claim for disability compensation for a head injury 
in 1985.  He contends that his designated representative at 
that time did not effectively raise all plausible arguments 
or request necessary development.  The instant claim for 
earlier effective date is a "downstream" issue from the 
February 2004 rating decision awarding the benefit in 
question, and since arising from an NOD with a non-final 
decision, a factual inquiry into what that decision assigned 
as an effective date is permitted.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (where claim for an earlier effective 
date disagrees with an effective date assigned pursuant to a 
final RO rating decision, in the absence of an attempt to 
vitiate the finality of that decision through an allegation 
of clear and unmistakable error (CUE), the claimant has 
merely raised a "freestanding" effective date claim that 
cannot remove the finality of the prior decision).

As objectively indicated within the claims file the veteran's 
May 1985 compensation claim was for a "seizure disorder" 
and did not then seek compensation for a head injury either 
as the cause of a seizure disorder or in and of itself.  In a 
July 1985 rating decision the RO later denied the claim for 
service connection for a seizure disorder, and following 
notification to the veteran he               did not appeal, 
which resulted in that decision becoming final on the merits.                     
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Under these 
circumstances assuming even that the May 1985 claim did have 
some bearing upon the instant claim for a residual of a head 
injury, the RO's denial of that original claim as indicated 
became final and binding.  The veteran has not raised an 
allegation of CUE in the July 1985 rating decision that would 
remove the finality of that decision.  Stating a CUE claim 
based on failure of the adjudicating agency or any other 
party involved to fully develop his original claim would not 
have any benefit in this instance, moreover, since the July 
1985 rating decision did not expressly consider a head 
injury.        

The veteran requested compensation benefits for claimed head 
injury residuals in correspondence received at the RO on 
January 31, 1995, on which he claimed to have had a head 
injury that was well-documented in his service medical 
history.          In an April 1995 rating decision the RO 
denied the claim, based on a finding that the record 
confirmed an incident involving a head injury in service but 
did not establish any residual disability.  The veteran did 
not file an appeal and this decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  For purpose of the 
present claim for an earlier effective date the veteran has 
not attempted to contravene the finality of the April 1995 
rating decision through a factually specific allegation of 
CUE in that decision.

Thereafter, the next communication from the veteran regarding 
the claimed benefit was his June 6, 1997 statement recognized 
as a informal petition to reopen, which ultimately resulted 
in the grant of service connection.  He initially requested 
service connection only for "recurrent headaches," but 
later clarified that the claimed etiology was the head injury 
in service.  Given that the claim for service connection for 
migraines is premised on a head injury, the April 1995 
decision as to generalized head injury residuals constitutes 
a prior final denial of the claim for migraines.  See Boggs 
v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  There also 
is no earlier pending unadjudicated claim of record.  

Hence, the June 6, 1997 petition to reopen must determine the 
proper effective date of service connection under the law on 
effective dates.  See 38 C.F.R. §§ 3.400(r), (q)(1)(ii).  The 
applicable law and regulations to this effect are binding in 
determining the outcome of this claim.  38 U.S.C.A. § 
7104(c).  Accordingly, the evidence of record does not 
warrant the assignment of an earlier effective date than June 
6, 1997 for the grant of service connection for chronic 
migraines.  The claim on appeal for an earlier effective date 
for this benefit is therefore denied. 


ORDER

The claim for an earlier effective date than June 6, 1997 for 
the grant of service connection for chronic migraines status-
post closed head injury is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


